DETAILED ACTION
Response to Amendment
 	This Office action is in response to Applicant’s After Final amendment filed 4/4/2022. Claims 1, 11 and 13 have been amended. Claims 4 and 16 have been canceled. Claims 1, 5, 6, 8, 9, 11-13, 17, 18 and 20-26 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 4 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

Reasons for Allowance
 	Claims 1, 5, 6, 8, 9, 11-13, 17, 18 and 20-26 are allowed.

	The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 13, none of the prior art of record, taken individually or in any combination, teach inter alia, wherein permitting a remote notary agent to control the remote notary meeting includes providing the remote notary agent with an option to assume control of a display of the document and in response to receiving an indication that the remote notary agent has selected a thumbnail image, causing the signer's display of the document to scroll to a location on the graphical user interface associated with the first software client that corresponds with the location in the document selected by the remote notary agent for the thumbnail image.

 	The prior art references most closely resembling Applicant’s claimed invention are Rung et al (US 20160057388 A1), Szymanski et al (US 20150150141 A1), Simpson et al (US 20030120930 A1), and Rappaport (US 20160080347 A1).
 Rung et al disclose a e-notary session 710 may provide remote signing of documents that need to be notarized via a secure signature system such as 250. Row 730 represents the signer end user terminal 270 side of the session 710.  The end user side may be a consumer who needs to sign documents in the presence of a witness. Row 720 represents the host terminal side of the session 710.  The moderator terminal 260 side may be operated, for example, by a notary (¶ 0038).
The computer implemented online conferencing transactional platform system herein described may also allow a moderator to control the browsing of the document, while simultaneously allowing at least one other participant to enter information needed to fill out the document, ¶ 0019. The moderator 540 may control the screen 580 through his own screen 550. Once the signer end user 570 is ready to authorize a transactional event, the moderator 540 may invoke a command to enable the signer end user 570 to accept full control of the screen 580 and securely complete the transaction. Referring now to FIG. 5C, execution of the transactional event may release control of the screen 580 back to the moderator 540, ¶ 0034. 
At block 810, the interaction module 220 may receive a filled-out transactional document in an inline frame (I-frame) from the secure signature system via API 250, ¶ 0039. The screens 550 and 580 may display the same shared transactional document 520 but from the perspective of the moderator 540 and the signer end user 580 respectively. The moderator 540 may guide the signer end user 570 through a series of screens 580 providing information and/or document(s). As illustrated for example, the moderator 540 is advising the signer end user 570 on rolling over a retirement account and the signer end user 570 is reviewing the requirements and options on a shared transaction document 520 related to account transactions, ¶ 0033.
 Szymanski et al disclose examples of such modes include practice signing, document review, 2D and 3D aerial room view, chat and/or video chat function for private and/or public communication, verification, actual signing, and post signing review for quality and completeness checking, with screen dominance functions to use the whole screen for the activity in the sequence. In some embodiments, systems and methods herein may include a temporal sequence (of the whole process and each user's task) with metrics that may measure completeness (¶ 0081-0082).  Once the signatures have been included in the subject document 414, the document may be reviewed for completeness before saving as a non-readable document (¶ 0111).
Some embodiments include providing a third party with an image or video of a signing session via an image capture device camera on the signing session device (block 622). The third party may be provided with an input field that is configured to receive an endorsement of the signature. In this manner, a third party may endorse a signing party signature via images and/or video received and/or transmitted during a virtual signing session (¶ 0142).
Capturing a visual image of the signing party via an image capture device on a device that is proximate the signing party by automatically tuning the image capture device to capture the actual signing in a signing video (block 630). The signing video may be communicated to other viewers (block 632). Uploaded scanned images and/or video of signed documents may be received via the device, which may include, for example, a mobile terminal. In some embodiments, the signing video captures a signature speed, a signature cadence, and/or forensic signature data corresponding to each occurrence of a signature (¶ 0144).
Simpson et al disclose a notarization certificate can be generated that contains the various information concerning the notarization (e.g., identification of the notarization service, the authorization of the service, a notarization serial number, the date the imaging data were notarized, etc.).  The certificate can, optionally, include thumbnail views of the original imaging data for added authenticity (¶ 0066).
Rappaport disclose the verification indication may include an indication of a confidence level (e.g. confidence score or percentage) for the verification indication.  The evidence of the one or more attributes may comprise one or more images of one or more documents (e.g., scanned photographs, videos, etc.) (¶ 0007). In some embodiments the status of a user's attribute (e.g., within a verification indication) comprises a confidence score, confidence level, a percentage, or otherwise.  For example, a user's attribute may be verified with 99% confidence score.  For example, a user's attribute may be indicated to be verified by 70% of those users voting on it.  In some embodiments a user's attribute may be indicated to be not verifiable (e.g., given a lack of information about the user available in public and private databases that the value of the attribute is to be compared with) (¶ 0197).

 	However, none of the cited prior art, taken individually or in any combination, teach inter alia, the limitations discussed above with respect to independent claims 1 and 13.

  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Glen-Peter Ahlers Sr. (The Impact of Technology on the Notary Process) discloses the potential impact technology might have upon traditional face-to-face notarial encounters.
- Leslie Gordon Smith (The role of the notary in secure electronic commerce) discloses the history of the Notary, the fundamental concepts of e-commerce, the importance of the digital or electronic signature, and the role of the emerging technology in the world of electronic commerce.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        April 29, 2022